01/24/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs July 16, 2019

              STATE OF TENNESSEE v. RONNIE RAY MYATT

               Appeal from the Circuit Court for Dickson County
    No. 22CC-2010-CR-115, CR7357, CR7358A Suzanne Lockert-Mash, Judge
                   ___________________________________

                           No. M2018-01466-CCA-R3-CD
                       ___________________________________


The Defendant, Ronnie Ray Myatt, appeals the judgments of the trial court following a
June 25, 2018 probation violation hearing in which the court revoked his probation in
case numbers CR7357, CR7358A, and 22CC-2010-CR-115. The Defendant argues that
the trial court lacked jurisdiction in the first two cases because the sentences for those
cases had expired prior to the filing of the revocation warrant. The Defendant also
requests that we remand to the trial court for entry of a modified judgment in case
number 22CC-2010-CR-115 to award to the Defendant applicable jail credits. The State
concedes that the sentences in case numbers CR7357 and CR7358A expired before the
filing of the instant revocation warrant and that the trial court therefore lacked
jurisdiction to revoke the probation in those cases. Although not raised as an issue by the
Defendant, the State argues that the trial court appropriately revoked the Defendant’s
probation in Case Number 22CC-2010-CR-115. Following our review, we reverse the
probation revocation orders in case numbers CR7357 and CR7358A, affirm the
revocation of probation in case number 22CC-2010-CR-115, and remand to the trial court
for determination of the appropriate jail credits to be applied toward the Defendant’s
sentence in the latter case.

  Tenn. R. App. 3; Judgments of the Circuit Court Affirmed in Part, Reversed in
                  Part, and Remanded for Further Proceedings

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and NORMA MCGEE OGLE, J., joined.

Leonard G. Belmares, II, Dickson, Tennessee, for the appellant, Ronnie Ray Myatt.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; Ray Crouch, District Attorney General; and Carey J. Thompson,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                       OPINION

                                         FACTS

        At the outset, we observe that this case is made complicated by the Defendant’s
repeated violations of the terms of his probation, including during periods when he was
awaiting hearings on prior probation violation warrants. On November 19, 2004, the
Defendant pled nolo contendere in case number CR7357 to the October 9, 2003 sale of .5
or more grams of cocaine and the December 2, 2003 sale of one-half ounce or more of
marijuana. On the same date, he pled nolo contendere in case number CR7358 to the
October 7, 2003 sale of .5 grams or more of cocaine. He was sentenced in case number
CR7357 to concurrent terms in the Department of Correction of eight years for the
cocaine conviction and two years for the marijuana conviction, with the sentences
suspended to supervised probation. He was sentenced in case number CR7358 to eight
years in the Department of Correction, suspended to supervised probation, to be served
concurrently to his sentences in case number CR7357. The Defendant was given pretrial
jail credit for the period he spent in jail from September 5 to September 7, 2004. The
Board of Probation and Parole probation order at that time listed the expiration of the
Defendant’s probationary sentence as November 19, 2012.

       On May 30, 2007, following the issuance of a probation violation revocation
warrant and the Defendant’s waiver of his right to a hearing and admission of the
violations charged, the trial court found the Defendant to be in violation of his probation
in cases CR7357 and CR7358. The trial court reinstated the Defendant to probation with
credit given for the forty days he had spent in the county jail.

       On July 30, 2008, following another revocation warrant and the Defendant’s
waiver of a hearing and admission to the new violations, the Defendant was again found
in violation of his probation in case numbers CR7357 and CR7358A and ordered to serve
his original sentences, with credit given for one hundred and twenty-eight days he had
spent in jail.

      The Defendant was subsequently placed in a boot camp program at the Morgan
County Correctional Center. On June 15, 2009, upon completion of the program, the
Defendant was placed on supervised probation. His “Probation Certificate,” dated June
22, 2009, stated that the expiration date of his probation at that time was December 1,
2015.

       On July 14, 2010, the Defendant pled guilty in Case Number 22CC-2010-CR-115
to three counts of the sale of .5 grams or more of cocaine and was sentenced to
concurrent terms of fourteen years in the Department of Correction, to be served
                                           -2-
consecutively “to any other sentence [the] Defendant is currently serving.” Under the
special conditions portion of the judgment sheet is the notation that the sentence was to
be suspended to probation on the condition that the Defendant successfully complete the
Twenty-third Judicial District Drug Treatment Program and that the Defendant was to be
released from jail into a drug treatment program.

       On July 14, 2010, the trial court also entered another probation revocation order in
case numbers CR7357 and CR7358A based on further admitted probation violations by
the Defendant. The trial court found the Defendant in violation of his probation but
deferred sentencing until the Defendant’s completion of drug treatment and ordered that
the Defendant be furloughed to Drug Court.

       On July 15, 2010, the trial court entered a “Furlough and Release Order with
Specific Conditions,” furloughing the Defendant to a drug treatment center beginning on
July 19, 2010, with the Defendant ordered to report directly to the Twenty-third District
Drug Court Program upon his completion of the residential drug treatment program.

       On September 16, 2010, the Defendant entered the Twenty-third Judicial District
Drug Court Program and was placed under the supervision of the Drug Court Supervision
Officer. A Drug Court Entry Order, executed on October 5 and filed on October 18,
2010, provided in pertinent part that if the Defendant graduated from the Drug Court
Program, he would “receive full credit for the time spent in the Drug Court Program
against his sentence of period of probation.”

       On April 20, 2012, the trial court entered a “Drug Court Unsupervised Probation
Order,” dated March 29, 2012, in which it noted that the Defendant had successfully
completed the Drug Treatment Court Program and transferred him to unsupervised
probation for the remainder of his sentence.

        On November 13, 2015, a Violation of Probation Warrant was issued by the trial
court, referencing all three cases, based on the Defendant’s September 29, 2015 arrest for
domestic assault. However, it was dismissed on March 28, 2016, due to the dismissal of
the Defendant’s domestic assault charge.

        On September 28, 2016, a violation of probation warrant was issued by the trial
court based on the Defendant’s June 15, 2016 arrest for false reports, his July 7, 2016
arrest for simple possession and possession of drug paraphernalia, and his September 6,
2016 arrest for domestic assault, as well as for his failure to report the arrests to his
probation officer. An amended violation of probation warrant, a second amended
violation of probation warrant, and a third amended violation of probation warrant were
issued on September 11, 2017, March 5, 2018, and April 25, 2018, respectively, based on
                                           -3-
the Defendant’s further alleged violations of probation, including his subsequent arrests
for various other offenses, including stalking, harassment, and evading arrest.

       At the probation violation hearing, the Defendant’s probation officer described the
Defendant’s new arrests, several of which had resulted in convictions, and said that the
Defendant had since “absconded from probation.” The Defendant acknowledged his
convictions for shoplifting, evading arrest, and violation of his bond conditions and
explained that “[g]etting high” made him do “crazy things.” He testified that he had
applied again to be admitted to Drug Court but had been denied.

       At the conclusion of the hearing, the trial court found that the Defendant had
violated his probation by his new convictions and by his failure to report to the probation
department. The court, therefore, revoked the Defendant’s probation and ordered that he
serve the balance of his sentences as originally imposed. On June 25, 2018, the trial
court entered probation revocation orders in all three cases.

                                       ANALYSIS

       The sole issue the Defendant raises on appeal is whether the trial court lacked the
subject matter jurisdiction to revoke the Defendant’s probation in case numbers CR7357
and CR7358A because the sentences in those cases had already expired prior to the filing
of the instant revocation warrant. The Defendant concedes that the trial court had
jurisdiction to revoke his probation in case number 22CC-2010-CR. He appears also to
concede that the trial court acted within its discretion in revoking his probation in that
case, requesting only that this court remand to the trial court for the judgment to be
modified to award the Defendant any jail credits earned since the expiration of his
probation in the first two cases.

        It is well-established that the expiration of a term of probation is tolled by the
filing of a probation revocation warrant and that “the probationary term remains in effect
until the trial court rules on the violation warrant.” State v. Anthony, 109 S.W.3d 377,
382 (Tenn. Crim. App. 2001); see also State v. Shaffer, 45 S.W.3d 553, 555 (Tenn.
2001); Alder v. State, 108 S.W.3d 263, 267 (Tenn. Crim. App. 2002). It is also well-
established that a trial court has no jurisdiction to revoke a Defendant’s probation after
the sentence has expired. “[I]f a defendant successfully completes a probationary
sentence, the trial court is without authority to revoke probation and order service of the
original sentence.” State v. Hunter, 1 S.W.3d 643, 646 (Tenn. 1999) (citing Tenn. Code
Ann. § 40-35-310). “When a defendant is serving consecutive suspended sentences on
probation, the trial court may only revoke those suspended sentences that have not
already been served in full.” State v. Raymond Kurt Bryant, No. M2005-02467-CCA-

                                           -4-
R3-CD, 2006 WL 2738107, at *2 (Tenn. Crim. App. Sept. 26, 2006) (citing Anthony,
109 S.W.3d at 380-81).

       We agree with the Defendant and the State that the Defendant’s probation in case
numbers CR7357 and CR7258 had already expired by the time of the probation violation
warrants at issue in this case. If the November 13, 2015 probation violation warrant, later
dismissed, tolled the probationary period, the Defendant’s probation in those cases would
have still expired before the filing of the initial September 28, 2016 probation violation
warrant at issue here. The Defendant’s previous probationary order listed his probation
expiration as December 1, 2015. The November 13, 2015 warrant, which was filed
approximately two weeks before the expiration of his probationary term, was dismissed
on March 28, 2016, far more than two weeks before the instant probation revocation
warrants were filed. We, therefore, reverse the trial court’s revocation orders relating to
case numbers CR7357 and CR7358.

        Tennessee Code Annotated section 40-23-101 provides that the trial court must
allow credit for time during which the defendant was held in various types of
confinement “pending arraignment and trial” and that the defendant “shall also receive
credit on the sentence” for time served “subsequent to any conviction arising out of the
original offense for which the defendant was tried.” Tenn. Code Ann. § 40-23-101(c).
The State does not respond to the Defendant’s argument that the case should be remanded
to the trial court for entry of a corrected judgment reflecting jail credits for the time the
Defendant was incarcerated after the expiration of his sentences in the 2004 cases, or
whether the fact that the November 13, 2015 probation revocation warrant was ultimately
dismissed means that his probationary period should not be tolled during the pendency of
the warrant. The Defendant acknowledges that this court previously held that the
probationary period was tolled during the pendency of a warrant even when the warrant
was subsequently dismissed, see State v. Nick Defillipis, No. M2007-01647-CCA-R3-
CD, 2008 WL 2388632, at *4 (Tenn. Crim. App. Jan. 12, 2008), perm app. denied (Tenn.
Dec. 15, 2005), but argues that the case should be treated analogously to a civil case
involving the statute of limitations, in which any case filed within the statute of
limitations period allows subsequent amendments to relate back to the original filing.
The Defendant argues that when the original case is dismissed, “there is nothing to relate
back to.” We are, however, unpersuaded by the Defendant’s argument, and conclude that
the probationary period in the Defendant’s 2004 cases remained tolled during the
pendency of the November 13, 2015 warrant.

       We, therefore, reverse the trial court’s revocation orders in case numbers CR7357
and CR7358A, affirm the revocation of probation in case number 22CC-2010-CR-115,
and remand to the trial court for computation of the Defendant’s jail credits since the date
of the expiration of his sentence for his 2004 convictions.
                                            -5-
                                    CONCLUSION

      Based on the foregoing authorities and reasoning, we reverse the judgments in
case numbers CR7357 and CR7358A affirm the judgment in case number 22CC-2010-
CR-115, and remand to the trial court for further proceedings consistent with this
opinion.




                                         ____________________________________
                                         ALAN E. GLENN, JUDGE




                                       -6-